     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

7                                             CALIFORNIA

8

9

10
                                                      Case Number: 2:19-CR-0104 TLN
11   THE UNITED STAES OF AMERICA
                                                      STIPULATION AND ORDER
12   V.
                                                         Date: May 13, 2021
13                                                       Time: 9:30 am
     MANUEL RUBIN PEREZ                                  Judge: Hon. Troy L. Nunley
14   GREGORIO ROJAS
15

16

17

18

19                  Plaintiff United States of America, by and through its counsel of record, and the
20
     Defendants, by and through each counsel of record, hereby stipulate as follows:
21
            1.      Attorneys Hedberg and Santana need additional time to review discovery and
22
     need time to review it with their clients. Attorneys Hedberg and Santana need further time to
23
     review the discovery and work with their clients. Further, the current Coronavirus and
24
     accompanying stay at home, court closure and social distancing directives from County, State
25
     and Federal governmental authorities have impinged upon both counsel’s ability to confer with

                                                     1
1    their clients and the Government’s ability to conduct further investigation into important issues

2    in this case.

3            2.      By this stipulation, the parties now move to continue the status conference until
4    August 5, 2021, at 9:30 am, and to exclude time between May 13, 2021, and August 5, 2021,
5    under Local Code T4. Plaintiff does not oppose this request.
6            3.      The parties agree and stipulate, and request that the Court find the following:
7            a.      The government has provided discovery associated with this case.
8            b.      Counsel for the defendants desire time to consult with their clients, to review the
9
     current charges, to conduct investigation and research related to the charges, to review and copy
10
     discovery for these matters and to discuss potential resolutions with their clients.
11
             Counsel for the defendants believes that failure to grant the above-requested continuance
12
     would deny them the reasonable time necessary for effective preparation, taking into account the
13
     exercise of due diligence.
14
             d.      The government does not object to the continuance.
15
             e.      Based on the above-stated findings, the ends of justice served by continuing the
16
     case as requested outweigh the interest of the public and the defendant in a trial within the
17
     original date prescribed by the Speedy Trial Act.
18
             f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
19
     et seq., within which trial must commence, the time period of May 13, 2021, to August 5, 2021,
20
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
21
     because it results from a continuance granted by the Court at defendant’s request on the basis of
22
     the Court's finding that the ends of justice served by taking such action outweigh the best interest
23
     of the public and the defendant in a speedy trial.
24

25


                                                       2
1           4. Nothing in this stipulation and order shall preclude a finding that other provisions of

2    the Speedy Trial Act dictate that additional time periods are excludable from the period within

3    which a trial must commence.
4

5

6    IT IS SO STIPULATED
7    Respectfully submitted
8    /s/ Olaf W. Hedberg                                             /s/Vincenza Rabenn
9    Olaf W. Hedberg                                                   Vincenza Rabenn
     Attorney for Gregorio Rojas                                  Assistant United States Attorney
10

11
     /s/Jesse Santana
12    Jesse Santana
     Attorney for Manuel Perez
13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      3
1

2

3

4                                                ORDER

5
            GOOD CAUSE APPEARING, it is hereby ordered that the May 13, 2021, status
6
     conference be continued to August 5, 2021 at 9:30 a.m. I find that the ends of justice warrant an
7    exclusion of time and that the defendants' need for continuity of counsel and reasonable time for
8    effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS

9
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
     Local Code T4 from the date of this order to August 5, 2021.
10

11
     IT IS SO ORDERED.
12

13
     Dated: May 11, 2021
14                                                          Troy L. Nunley
                                                            United States District Judge
15

16

17

18

19

20

21

22

23

24

25


                                                     4
